Exhibit 10.2
 
LIGHTNING GAMING, INC.
2007 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
 
This NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”), dated as of
the ____ day of ________________ (the “Grant Date”), is between Lightning
Gaming, Inc., a Nevada corporation (the “Company”), and _______________ (the
“Optionee”), a _________ of the Company or of a “Related Corporation,” as
defined in the Lightning Gaming, Inc. 2007 Equity Incentive Plan (the “Plan”).
 
WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company (“Common Stock”) in accordance with the
provisions of the Plan, a copy of which is attached hereto;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1.           Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
________ shares of Common Stock. The Option is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding options).
Such terms and conditions are incorporated herein by reference, made a part
hereof, and shall control in the event of any conflict with any other terms of
this Option Agreement. The Option granted hereunder is intended to be a
nonqualified stock option (“NQSO”) and not an incentive stock option, as such
term is defined in section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
The Optionee acknowledges that he or she has received a copy of the Plan
together with, or prior to receipt of, this Option Agreement and that he or she
has fully reviewed the Plan.
 
2.           Exercise Price.  The exercise price of the shares of Common Stock
covered by this Option shall be $____ per share.  It is the determination of the
“Committee” (as defined in the Plan) that on the Grant Date the exercise price
was not less than the greater of (i) 100% of the “Fair Market Value” (as defined
in the Plan) of a share of Common Stock, or (ii) the par value of a share of
Common Stock.
 
3.           Term.  Unless earlier terminated pursuant to any provision of the
Plan or this Option Agreement, this Option shall expire on
______________________ (the “Expiration Date”), which date is not more than 10
years from the Grant Date. This Option shall not be exercisable on or after the
Expiration Date.
 

 
1

--------------------------------------------------------------------------------

 

4.           Exercise of Option.  The Optionee shall have the right to purchase
from the Company, on and after the following vesting dates, the following number
of shares of Common Stock subject to the Option, provided the Optionee has not
terminated his or her service as of the applicable vesting date:
 
Date Installment Becomes
Exercisable (Vesting Date)
 
Number of Shares
                       

 
Notwithstanding the above, the Option shall be fully vested on the date of a
Change in Control. A Change in Control shall be deemed to occur for this purpose
if:
 
(i)           A person, including a “group” as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the
beneficial owner, directly or indirectly, of 50.1% or more of the total voting
power or fair market value of stock of the Company.
 
(ii)           There is a sale of all or substantially all the assets of the
Company.
 
(iii)           There is a merger or consolidation of the Company as a result of
which the individuals and entities who were the beneficial owners of the stock
of the Company do not beneficially own, immediately after such merger or
consolidation, directly or indirectly, 50.1% or more of the total voting power
and fair market value of the stock resulting from such merger or consolidation
in substantially the same proportion as their ownership of the stock of the
Company prior to such merger or consolidation.
 
The Committee may accelerate any vesting date of the Option, in its discretion,
if it deems such acceleration to be desirable. Once the Option becomes vested,
it will remain vested and exercisable until it is exercised or until it
terminates.
 
5.           Method of Exercising Option. Subject to the terms and conditions of
this Option Agreement and the Plan, the Option may be exercised by written
notice to the Company at its principal office, which is presently located at 106
Chelsea Parkway, Boothwyn, Pennsylvania 19061. The form of such notice is
attached hereto and shall state the election to exercise the Option and the
number of whole shares with respect to which it is being exercised; shall be
signed by the person or persons so exercising the Option; and shall be
accompanied by payment of the full exercise price of such shares. Only full
shares will be issued.
 
The exercise price shall be paid to the Company -
 

 
2

--------------------------------------------------------------------------------

 

(a)            in cash, or by check (acceptable to the Company), bank draft, or
money order;
 
(b)           through the delivery of shares of Common Stock previously acquired
by the Optionee;
 
(c)           in shares of Common Stock newly acquired by the Optionee upon the
exercise of the Option; or
 
(d)           in any combination of (a), (b), or (c) above.
 
In the event the exercise price is paid, in whole or in part, with shares of
Common Stock, the portion of the exercise price so paid shall be equal to the
“Fair Market Value” (as defined in the Plan) of the Common Stock surrendered on
the date of exercise.
 
Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the shares with respect to which the
Option is so exercised. The Optionee shall obtain the rights of a shareholder
upon receipt of the certificate(s) representing such Common Stock.
 
Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
or persons after the death or “Disability” (as defined in the Plan) of the
Optionee, the notice shall be accompanied by appropriate proof of the right of
such person or persons to exercise the Option. All shares that are purchased
upon exercise of the Option as provided herein shall be fully paid and
non-assessable.
 
6.           Shares to be Purchased for Investment. Unless the Company has
notified the Optionee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act of 1933, as amended (the “Act”), and the Company has not
thereafter notified the Optionee that such registration statement is no longer
effective, it shall be a condition to any exercise of this Option that the
shares acquired upon such exercise be acquired for investment and not with a
view to distribution, and the person effecting such exercise shall submit to the
Company a certificate of such investment intent, together with such other
evidence supporting the same as the Company may request. The Company shall be
entitled to restrict the transferability of the shares issued upon any such
exercise to the extent necessary to avoid a risk of violation of the Act (or of
any rules or regulations promulgated thereunder), or of any state laws or
regulations. Such restrictions may, at the option of the Company, be noted or
set forth in full on the share certificates.
 
7.           Non-Transferability of Option. This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and
 

 
3

--------------------------------------------------------------------------------

 

distribution.  During the lifetime of the Optionee, the Option shall be
exercisable only by the Optionee or, in the event of his or her Disability, by
his or her guardian or legal representative.
 
8.           Termination of Service.  If the Optionee’s service with the Company
and all Related Corporations is terminated prior to the Expiration Date for any
reason, other than for “Cause” (as defined in the Plan), death or Disability,
this Option may be exercised at any time prior to the Expiration Date, but only
to the extent of the number of shares with respect to which the Optionee could
have exercised it immediately before such termination of service. Any part of
the Option that was not exercisable immediately before the Optionee’s
termination of service shall terminate at that time. In the event the Optionee’s
service is terminated for Cause, this Option (regardless of the extent to which
it was then exercisable) shall terminate in its entirety on the date of such
termination of service.
 
9.           Disability.  If the Optionee incurs a Disability during his or her
service and, prior to the Expiration Date, the Optionee’s service is terminated
as a consequence of such Disability, this Option may be exercised at any time
prior to the Expiration Date, but only to the extent of the number of shares
with respect to which the Optionee could have exercised it immediately before
such termination of service.  Any part of the Option that was not exercisable
immediately before the Optionee’s termination of service shall terminate at that
time.
 
10.           Death.  If the Optionee dies during his or her service and prior
to the Expiration Date, or if the Optionee’s service is terminated for any other
reason except Cause (as described in Paragraphs 8 and 9) and the Optionee dies
following his or her termination of service but prior to the Expiration Date,
this Option may be exercised at any time prior to the Expiration Date by the
Optionee’s estate, personal representative or beneficiary who acquired the right
to exercise this Option by bequest or inheritance or by reason of the Optionee’s
death, but only to the extent of the number of shares with respect to which the
Optionee could have exercised it immediately prior to his or her death. Any part
of the Option that was not exercisable immediately before the Optionee’s death
shall terminate at that time.
 
11.           Withholding of Taxes.  The obligation of the Company to deliver
shares of Common Stock upon the exercise of this Option shall be subject to
applicable federal, state and local tax withholding requirements.  If the
exercise of the Option is subject to the withholding requirements of applicable
federal, state or local tax law, the Optionee, subject to the provisions of the
Plan and such additional withholding rules (the “Withholding Rules”) as shall be
adopted by the Committee, may satisfy the withholding tax, in whole or in part,
by electing to have the Company withhold (or by returning to the Company) shares
of Common Stock, which shares shall be valued, for this purpose, at their Fair
Market Value on the date the amount attributable to the exercise of the Option
is includable in income by the Optionee under section 83 of the Code.  Such
election must be made in compliance with and subject to the Withholding Rules,
and the Company may limit the number of withheld shares to the extent necessary
to avoid adverse accounting consequences.
 
12.           Rights as a Shareholder.  The issuance of a stock certificate
shall be conditioned upon the Optionee’s execution of any Shareholders Agreement
in effect at such time.
 

 
4

--------------------------------------------------------------------------------

 

13.           Governing Law.  This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible. Otherwise, the laws
of the State of Nevada (without reference to principles of conflict of laws)
shall govern the operation of, and the rights of the Optionee under, the Plan
and the Option.
 
IN WITNESS WHEREOF, this Option Agreement has been duly executed by the Company
and the Optionee as of the date first set forth above.
 
 
LIGHTNING GAMING, INC.:
 


By: ______________________________
Name:
Title:




OPTIONEE:




__________________________________
Name:


 

 
5

--------------------------------------------------------------------------------

 

LIGHTNING GAMING, INC.
 
2007 EQUITY INCENTIVE PLAN
 
Notice of Exercise of Nonqualified Stock Option
 
I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of __________________, ___ (the
“Option”), by Lightning Gaming, Inc. (the “Company”), with respect to the
following number of shares of the Company’s common stock (“Shares”) covered by
the Option:
 
Number of Shares to be purchased:            _______
 
Purchase price per Share:                             $______
 
Total purchase price:                                     $______
 
____
A.
Enclosed is cash or my check, bank draft, or money order in the amount of
$_________ in full/partial [circle one] payment for such Shares;

 
 
and/or

 
____
B.
Enclosed is/are
Share(s) with a total fair market value of $________ on the date hereof in
full/partial [circle one] payment for such Shares;

 
 
and/or

 
____
C.
I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.

 
Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:
________________________________________; and sent to
________________________________________________________________.
 
If the condition in Paragraph 6 (“Shares to be Purchased for Investment”) of the
Nonqualified Stock Option Agreement related to the Shares purchased hereby is
applicable, the undersigned hereby certifies that the Shares purchased hereby
are being acquired for investment and not with a view to the distribution of
such Shares.
 
 

 DATE:          Optionee’s Signature

 


 

--------------------------------------------------------------------------------

 
* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 
 
6

--------------------------------------------------------------------------------